 1    REMPFER MOTT LUNDY, PLLC
      JOSEPH N. MOTT
 2    Nevada Bar No. 12455
      SCOTT E. LUNDY
 3
      Nevada Bar No. 14235
 4    10091 Park Run Dr., Ste. #200
      Las Vegas, NV 89145-8868
 5    T: (702) 825-5303
 6    F: (702) 825-4413
      Joey@rmllegal.com
 7    Scott@rmllegal.com
      Attorney for Plaintiff
 8
      NICHOLE BALLESTEROS
 9

10
                                      UNITED STATES DISTRICT COURT
11
                                            DISTRICT OF NEVADA
12

13    NICHOLE BALLESTEROS, an individual,                Case No.: 2:19-cv-01698-JAD-VCF
14                                                          STIPULATION AND ORDER TO
                         Plaintiff,
15                                                              EXTEND DISCOVERY DEADLINES
      vs.
16                                                                      (FIRST REQUEST)
      USAA CASUALTY INSURANCE COMPANY, a
17    Texas Corporation,

18                       Defendant.

19

20          Pursuant to LR 6-1, 6-2, 7-1, and 26-4, Plaintiff Nichole Ballesteros (“Plaintiff” or

21   “Ballesteros”), by and through her attorneys of records, Joseph N. Mott and Scott E. Lundy of

22   Rempfer Mott Lundy, PLLC, and Defendant USAA Casualty Insurance Company, by and through

23   its attorneys of record, Robert W. Freeman and Priscilla L. O’Briant of Lewis Brisbois Bisgaard &

24   Smith, LLP, hereby stipulate and agree to extend the discovery cutoff date and related deadlines

25   by 90 days. This is the parties’ first request for such an extension.

26   ...

27   ...

                                                 Page 1 of 3
                                                                              Rempfer Mott Lundy, PLLC
                                                                              10091 Park Run Dr., Ste. #200
                                                                              Las Vegas, NV 89145-8868
                                                                              (702) 825-5303; fax (702) 8254413
                                                                              Info@rmllegal.com
 1   A.     Discovery Completed To Date

 2          To date, the following discovery has been completed:

 3          1.      The parties have exchanged initial disclosures;

 4          2.      Plaintiff has propounded written discovery; and

 5          3.      The parties have begun exchanging dates of availability for fact witness

 6                  depositions.

 7   B.     Remaining Discovery To Be Completed

 8          The following discovery remains to be completed:

 9          1.      Expert disclosures;

10          2.      Depositions of key fact witnesses, including Defendant’s FRCP 30(b)(6) designee(s)

11                  and Plaintiff.

12          3.      Defendant to propound written discovery; and

13          4.      Additional follow-up written discovery, if necessary.

14   C.     Reasons Discovery Cannot Be Completed Within the Original Deadline

15          This stipulation is made for good cause and not for the purposes of delay. The parties

16   have begun exchanging dates of availability for the depositions of certain fact witnesses,

17   including Plaintiff, Defendant’s FRCP 30(b)(6) designee(s), and at least one of Defendant’s claims

18   handlers. Given the witnesses and counsel’s availability, and the need to coordinate travel for at

19   least one of the key depositions, it is clear the parties need additional time to conduct the

20   depositions with enough time to serve additional follow-up written discovery, as necessary.

21   Accordingly, the parties respectfully request that the Court modify the Scheduling Order to allow

22   the parties the additional discovery time requested.

23   D.     Proposed Schedule For Completing Remaining Discovery

24          The parties stipulate and agree to the following discovery schedule:

25                                   Current Deadline            Proposed Deadline

26   Discovery Cut off:              April 13, 2020              July 13, 2020

27   Initial Expert Disclosures:     February 13, 2020           May 13, 2020

                                                 Page 2 of 3
                                                                             Rempfer Mott Lundy, PLLC
                                                                             10091 Park Run Dr., Ste. #200
                                                                             Las Vegas, NV 89145-8868
                                                                             (702) 825-5303; fax (702) 8254413
                                                                             Info@rmllegal.com
                                                                                            /ĨĚŝƐƉŽƐŝƚŝǀĞŵŽƚŝŽŶƐĂƌĞ
                                                                                            ĨŝůĞĚ͕ƚŚĞĚĞĂĚůŝŶĞ
 1   Interim Status Report:        February 13, 2020               May 13, 2020
                                                                                            ĨŽƌĨŝůŝŶŐƚŚĞũŽŝŶƚƉƌĞƚƌŝĂů
                                                                                            ŽƌĚĞƌǁŝůůďĞƐƵƐƉĞŶĚĞĚ
 2   Rebuttal Expert Disclosure:   March 16, 2020                  June 12, 2020
                                                                                            ƵŶƚŝůϯϬĚĂǇƐĂĨƚĞƌ
                                                                                            ĚĞĐŝƐŝŽŶŽŶƚŚĞ
 3   Dispositive Motions:          May 13, 2020                    August 11, 2020
                                                                                            ĚŝƐƉŽƐŝƚŝǀĞŵŽƚŝŽŶƐŽƌ
                                                                                            ĨƵƌƚŚĞƌĐŽƵƌƚŽƌĚĞƌ͘
 4   Pretrial Order:               June 12, 2020                   September 11, 2020

 5          Based on the foregoing, the Parties respectively request the Court issue an Order

 6   extending the current Scheduling Order to the Discovery Schedule set forth above.

 7          Dated this 14th day of January, 2020.
 8   REMPFER MOTT LUNDY, PLLC                               LEWIS BRISBOIS BISGAARD & SMITH LLP
 9
     /s/ Joseph N. Mott                                     /s/ Priscilla L. O’Briant
10   Joseph N. Mott                                         Robert W. Freeman
     Nevada Bar No. 12455                                   Nevada Bar No. 3062
11   Scott E. Lundy                                         Priscilla L. O’Briant
     Nevada Bar No. 14235                                   Nevada Bar No. 10171
12
     Attorneys for Plaintiff                                Attorneys for Defendant
13   Nichole Ballesteros                                    USAA Casualty Insurance Company

14
                                                    ORDER
15

16   IT IS SO ORDERED.
               ϭͲϯϬͲϮϬϮϬ
17
     Dated: __________________                              _____________________________________
18                                                          UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

                                               Page 3 of 3
                                                                               Rempfer Mott Lundy, PLLC
                                                                               10091 Park Run Dr., Ste. #200
                                                                               Las Vegas, NV 89145-8868
                                                                               (702) 825-5303; fax (702) 8254413
                                                                               Info@rmllegal.com
